Citation Nr: 0711922	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits on behalf of his spouse.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.  The appellant is the veteran's former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision letter of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim of entitlement to an apportionment of the veteran's 
disability compensation benefits.  The appellant perfected a 
timely appeal of this determination to the Board.


FINDINGS OF FACT

1. The appellant and veteran were married in June 2001 and 
divorced on April [redacted], 2004.

2. The appellant's claim for apportionment of the veteran's 
benefits was received by VA on June 19, 2003.

3. From June 19, 2003 to April [redacted], 2004, the veteran did not 
reside with the appellant.

4. During the period of June 19, 2003 to April [redacted], 2004, the 
veteran did not reasonably discharge his responsibility for 
the appellant's support.





CONCLUSIONS OF LAW

1. The criteria for an apportionment of the veteran's 
disability compensation benefits on behalf of his spouse for 
the period prior to April [redacted], 2004 have been met.  38 U.S.C.A. 
§§ 101(31), 5307 (West 2002); 38 C.F.R. §§ 3.205, 3.206, 
3.450, 3.451, 3.458 (2006).

2. The criteria for an apportionment of the veteran's 
disability compensation benefits on behalf of his spouse for 
the period beginning April [redacted], 2004 have not been met.  38 
U.S.C.A. §§ 101(31), 5307 (West 2002); 38 C.F.R. §§ 3.205, 
3.206, 3.450, 3.451, 3.458 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
October 2003 letters from the AOJ to both the appellant and 
the veteran, which requested the evidence required to 
substantiate the appellant's claim.  Such evidence included 
information regarding each person's expenses, income, and 
financial status, including information about gross monthly 
earnings from all employment before deductions, total average 
monthly income, monthly living expenses, and amount 
contributed to dependent.  In addition to asking the 
appellant and the veteran to submit the relevant evidence, 
the appellant and veteran were also notified that if such 
information was not received within 60 days from the date of 
the letter, a decision would be made based on the evidence of 
record.  Therefore, VA informed the appellant and the veteran 
of the information and evidence required to substantiate the 
appellant's claim, of the appellant's and VA's respective 
duties for obtaining evidence, and VA also asked the 
appellant and veteran to submit all relevant evidence and/or 
information in her possession to the AOJ, and explicitly 
informed them of what such relevant information was.

The Board also determines that VA has made reasonable efforts 
to assist the appellant and veteran in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
appellant's and veteran's marriage certificate, a Judgment of 
Divorce from the state of North Carolina, statements from the 
appellant and the veteran regarding their incomes and 
expenses, and other statements from the appellant and the 
veteran.  There is no indication that there is any additional 
relevant evidence to be obtained by VA, the appellant, or the 
veteran.






II. Apportionment

The appellant claims that she is entitled to an apportionment 
of the veteran's disability compensation benefits.

Compensation benefits payable to a veteran may be apportioned 
if the veteran is not residing with his or her spouse or if 
his or her children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or the children's support.  
No apportionment is made where the veteran is providing for 
dependents.  38 C.F.R. § 3.450.

Where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is given to such factors as the 
amount of VA benefits payable, other income and resources of 
the veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  
Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205.

The validity of a divorce decree, regular on its face, is 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. 
§ 3.206.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) upheld a Board decision that found 
that apportionment of a share of a veteran's pension benefits 
on behalf of the veteran's child was warranted because the 
child did not reside with the veteran and the veteran did not 
otherwise contribute to the child's support.  Hall v. Brown, 
5 Vet. App. 294, 295 (1993).  The Court furthermore held that 
the Board did not make a legal error in reasoning that 
apportionment may be granted under 38 C.F.R. § 3.450, without 
regard to the special apportionment provisions of 38 C.F.R. 
§ 3.451, and that it was therefore not necessary for a 
claimant to establish the existence of hardship in order to 
obtain an apportionment.  Id.

In the instant case, the record reflects that the veteran 
receives 100 percent disability rating for post-traumatic 
stress disorder, effective November 11, 2004, and that he 
received Individual Unemployability from January 1998 to 
November 11, 2004.

In a statement received by VA on June 19, 2003, the appellant 
claimed that, since her husband had left the Philippines in 
April 2003, he had failed to provide adequate support for the 
appellant, and that she was entitled to apportionment of the 
veteran's VA benefits.

The record also reflects that the veteran and the appellant 
were married in June 2001, as is demonstrated on their 
marriage certificate.

A Judgment of Divorce, signed by a Presiding Judge, and 
certified as a true copy by the clerk of the Superior Court 
of Iredell County, North Carolina, indicates that the 
appellant and veteran were divorced on April [redacted], 2004.  The 
Judgment also indicates that it is an action for absolute 
divorce based on the separation of the veteran and the 
appellant for one year, that the veteran had been a resident 
of the State of North Carolina for more than six months 
immediately next preceding the institution of the action, and 
that the veteran and appellant had lived separate and apart 
from each other and at no time had resumed their marital 
relationship since at least March 2003.

In a signed statement received in March 2003, the veteran 
listed his monthly income and expenses as follows: total 
income from Veterans Administration disability, $2,299; total 
income from Social Security disability, $893; total income, 
$3,192; housing expenses, $1,800; food, $750; transportation 
costs, $450; miscellaneous expenses, $190; total expenses, 
$3,190.

In a signed statement received in November 2003, the veteran 
listed his monthly income and expenses as follows: total 
income from Veterans Administration disability, $2,193; total 
income from Social Security disability, $852; housing 
expenses, $1,500; food, $750; transportation costs, $500; 
miscellaneous expenses, $300.

In a signed statement dated in October 2003, the appellant 
indicated the following: that she had never been employed for 
gainful work; that she had no source of income from her self-
employment as a domestic helper for survival, and was part of 
the household of the employer; that her living expenses, 
including medical expenses, were from contributions from 
relatives; and that her estimated cost of living or survival 
was $300.

Neither the veteran nor the appellant disputes that they 
lived apart from each other from June 19, 2004 until April [redacted], 
2004.

There is no evidence in the record indicating that the 
veteran provided the appellant any amount of money for 
support from the period of June 19, 2004, until April [redacted], 
2004, and the veteran has not argued that he provided any 
such support to appellant.

After a review of the record, the Board finds that the 
appellant and veteran were divorced on April [redacted], 2004, but 
that apportionment of the veteran's benefits prior to April 
[redacted], 2004 is warranted in this case.

The Board notes that the appellant's contentions in her March 
2005 statement that the April [redacted], 2004 Judgment of Divorce was 
not valid, that there was no hearing, and that the court that 
granted the Judgment did not have jurisdiction to do so.

However, the Judgment of Divorce submitted by the veteran, 
which indicates that the appellant and veteran were divorced 
on April [redacted], 2004, was signed by a Presiding Judge and 
certified as a true copy by the clerk of the Superior Court 
of Iredell County, North Carolina.  The Judgment of Divorce 
furthermore indicates that the veteran had been a resident of 
the State of North Carolina for more than six months 
immediately next preceding the institution of the action.  
Also, all correspondence between VA and the veteran indicates 
that the veteran has resided in North Carolina for the entire 
appeals period.  Moreover, the appellant has not introduced 
any evidence supporting her assertion that the April [redacted], 2004 
divorce was not valid.

The Board therefore finds that the veteran and the appellant 
were divorced on April [redacted], 2004.

However, the record reflects, and neither party has disputed, 
that from June 19, 2003, which is the date that the 
appellant's claim was received by VA, until the veteran's and 
appellant's divorce on April [redacted], 2004, the veteran did not 
reside with the appellant.  Furthermore, although the Board 
notes the veteran's contentions that he provided financial 
assistance to the appellant while he and the appellant 
resided together during their marriage, including providing 
her with a house and giving her money to operate a farm and a 
store, the record also reflects, and neither party has 
disputed, that the veteran did not provide any financial 
support to his wife during that period of June 19, 2003 to 
April [redacted], 2004.  The Board therefore finds that the veteran, 
during this time period, was not reasonably discharging his 
responsibility for the appellant's support.

The Board acknowledges contentions by the veteran that the 
apportionment of any of his benefits would be a hardship to 
him, and that not apportioning his benefits would not cause a 
hardship to the appellant, as she does not need the money.  
However, the Board once again notes that apportionment is 
available to a claimant under 38 C.F.R. § 3.450, regardless 
of the "hardship" provisions relating to special 
apportionment under 38 C.F.R. § 3.451.  See Hall v. Brown, 5 
Vet. App. at 295 (1993).  Thus, even if apportionment will be 
a hardship to the veteran and the appellant has not shown 
hardship, the veteran's benefits may still be apportioned 
under 38 C.F.R. § 3.450.

As the appellant was no longer the veteran's spouse as of 
April [redacted], 2004, no apportionment of the veteran's benefits is 
warranted for the period beginning April [redacted], 2004.  As the 
veteran was not residing with the appellant or reasonably 
discharging his responsibility for the appellant's support 
for the period prior to April [redacted], 2004, apportionment of the 
veteran's benefits is warranted for that time period.



ORDER

An apportionment of the veteran's disability compensation 
benefits, for the period prior to April [redacted], 2004, is granted.

An apportionment of the veteran's disability compensation 
benefits, for the period beginning April [redacted], 2004, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


